Citation Nr: 0105253	
Decision Date: 02/21/01    Archive Date: 02/26/01

DOCKET NO.  99-21 878	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to service connection for the residuals of a left 
knee injury.  



ATTORNEY FOR THE BOARD

P. H. Mathis, Counsel


INTRODUCTION

The veteran had active service from February 1957 to February 
1960.  

This appeal is before the Board of Veterans' Appeals (Board) 
from rating decisions of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Louisville, Kentucky.  The 
veteran is representing himself in this appeal.  

In accordance with his request, the appellant was scheduled 
for a hearing at the RO in February 2000.  However, the 
veteran did not report for the hearing at the scheduled time.  
He did not cancel the hearing or inform the RO of a reason 
for his failure to report.  The request for the hearing is 
deemed withdrawn, 38 C.F.R. § 20.704(d) (2000), and the case 
may proceed.  

REMAND


The veteran reported an extensive history of treatment for 
his knee disability since service in his substantive appeal 
to the Board on VA Form 9 in October 1999.  He specifically 
noted that he had been to doctors in Chicago, and in Harlan 
County, Kentucky.  Administrative documents in the claims 
folder reflect that the veteran previously lived in Chicago, 
Illinois, and that one of his children was born there.  There 
are numerous treatment records from the veteran's time in 
Harlan County, but none regarding the time he lived in 
Chicago in the 1960's.  It is the judgment of the Board that 
the RO should attempt to obtain any existing records from 
"doctors in Chicago" after obtaining clarification from the 
veteran regarding the matter.  

The Board notes that the RO denied the claim for service 
connection for left knee disability in March 1999 on the 
basis that it was not well-grounded.  During the pendency of 
the veteran's appeal but after the case was forwarded to the 
Board, the Veterans Claims Assistance of Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000) became effective.  
VCAA essentially eliminates the requirement that a claimant 
submit evidence of a well-grounded claim, and provides that 
VA will assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also includes new notification provisions.  
Specifically, it requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  Based on a review of the claims folder, it 
does not appear that all records identified and available 
that could be relevant to the issue on appeal have been 
obtained.  The Board concludes that appellate consideration 
of the issue may not proceed as the requirements of the VCAA 
have not been met.  

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty or for aggravation of a preexisting 
injury suffered or disease contracted within the line of duty 
if the disability is not a result of the veteran's own 
willful misconduct.  38 U.S.C.A. §§ 1131 (West 1991); 38 
C.F.R. § 3.303 (2000).  Additionally, if a condition noted 
during service is not determined to be chronic, then 
generally a continuity of symptomatology after service is 
required for service connection.  Id.

Here, the service medical records reflect that the veteran 
was hospitalized for three days in November 1958 at the 
6045th USAF Hospital, APO 970, San Francisco, California, and 
that the final diagnosis was bursitis, acute, left knee, 
cause undetermined.  An X-ray during the hospitalization 
revealed soft tissue swelling and loss of "outline" of 
suprapatellar fat pad consistent with arthritis.  The history 
recorded during the hospitalization was that the veteran had 
noted swelling of his left knee with pain on flexion, two 
weeks prior to his hospitalization.  The knee had remained 
about status quo for the past two weeks.  Prior to this the 
veteran had been doing heavy weight lifting.  During the 
hospitalization, the veteran underwent aspiration of the 
knee.  Ninety-nine cc's of yellow, slightly cloudy, fluid was 
aspirated.  The impression following that procedure was 
hydrarthrosis.  Hydrocortisone was injected into the 
suprapatellar bursa.  The veteran was discharged to duty 
following the three-day hospitalization.  

The report of the separation examination in January 1960 
reflects that the veteran's lower extremities were normal.  
No defects or diagnoses were reported on examination, and the 
veteran answered questions regarding his pertinent medical 
history as being negative.  

The available post service clinical records reflect that the 
veteran was seen in the emergency department of Appalachian 
Regional Hospitals in June 1978 for a contusion and abrasion 
of the left lower leg after being in a car accident.  It was 
noted that the veteran had the history of a left knee injury 
in service, but no further details were provided.  VA 
treatment records reflect that the veteran reported that he 
had had a right knee injury 35 years earlier, when he was 
seen in April 1994 for what were described as on and off 
right knee problems.  He complained of pain and swelling in 
the left knee in August 1994 which had troubled him off and 
on.  There was no history of any recent injury.  Examination 
revealed effusion of the left knee. It was noted that X-rays 
revealed no obvious abnormality apart from minimal 
degenerative joint disease, but it is unclear whether this 
referred to the right or left knee.  

In any event, the RO has denied the veteran's claim primarily 
because of the absence of continuity of treatment for left 
knee disability following service or a medical opinion 
supporting a nexus between current left knee disability and 
service.  The VA is on notice that additional records may 
exist which are pertinent to the claim.  Inasmuch as the 
evidence suggests that these records may pertain to events in 
the 1960's, any available records from that time may fill the 
void in the veteran's claim regarding continuity of 
symptomatology.  Therefore, it is the judgment of the Board 
that further action by the RO is necessary to ensure due 
process of law regarding this claim.  

In light of the foregoing, the Board is REMANDING this case 
for the following actions: 

1.  The RO should request that the 
veteran identify the names, addresses, 
and approximate dates of treatment for 
all VA and non-VA health care providers 
who have treated him since service for 
left knee disability, especially the 
providers he reported as "doctors in 
Chicago" in his substantive appeal of 
October 1999, presumably in the 1960's.  
With any necessary authorization from the 
veteran, the RO should attempt to obtain 
copies of pertinent treatment records 
identified by the veteran and associate 
them with the claims folder.  If any 
treatment was by the VA, the RO should 
obtain copies of all pertinent VA 
treatment records not previously secured.  

2.  The RO should schedule the veteran 
for a VA orthopedic examination by the 
appropriate specialist to determine the 
nature and etiology of the veteran's left 
knee complaints.  The claims file and a 
copy of this remand must be reviewed in 
conjunction with the examination, and the 
examiner should note that this has been 
accomplished in the examination report.  
All indicated tests should be performed.  
The examiner should offer an opinion as 
to whether it is at least as likely as 
not that any current left knee disability 
found is related to the veteran's in 
service left knee treatment.  Complete 
rationale must be given for any opinions 
or conclusions reached.  

The veteran must be informed of the 
potential consequences of his failure to 
appear for any scheduled examination, and 
a copy of this notice must be associated 
with the claims file.  

3.  Following completion of the 
foregoing, the RO must review the claims 
folder, and ensure that the directives of 
this remand have been carried out in 
full.  If not, corrective action must be 
taken.  38 C.F.R. § 4.2 (2000); see also 
Stegall v. West, 11 Vet. App. 268 (1998).  

4.  The RO must review the claims file 
and ensure that all notification and 
development action required 



by the Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475 is completed.  
In particular, the RO should ensure that 
the new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light 
of the changes in the law, the RO should 
refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any 
pertinent formal or informal guidance 
that is subsequently provided by the 
Department, including, among others 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent court decisions that are 
subsequently issued also should be 
considered.  If the benefit sought on 
appeal remains denied, the appellant and 
the appellant's representative, if any, 
should be provided with a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response.



Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action until 
he is otherwise notified.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  


		
	NADINE W. BENJAMIN
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).  



